Citation Nr: 1600051	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-27 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for migraine headaches.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. During the course of the appeal, the claims file was permanently transferred to the RO in St. Petersburg, Florida, which now has jurisdiction over the claim on appeal.

During the course of the increased rating appeal for migraine headaches, the Veteran submitted evidence of unemployability due to her service-connected disabilities. See the April 2015 Mental Disorders Disability Benefits Questionnaire (DBQ). It follows that a request for a TDIU was reasonably raised. See 38 C.F.R. 
§ 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  

At the time of that prior decision and throughout the entirety of the appeal, the Veteran's petition to reopen her PTSD claim has been considered separately from her claim for service connection for depression. See the April 2015 rating decision. 


The United States Court of Appeals for the Federal Circuit (Federal Circuit) has ruled that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) the "factual basis" is the underlying disease or injury, rather than the symptoms thereof. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). The Federal Circuit's ruling has been effectively reconciled by the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) which has determined that the scope of a claim is defined retrospectively, i.e., after there has been a finding of fact based upon competent medical evidence. See Clemons, 23 Vet. App. at 8. 

In the context of petitions to reopen, this accomplishes a balancing effect that preserves the finality of VA decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied. Id. However, the Clemons Court has also stressed that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits. Id. 

Accordingly, applying the dictates of Boggs and Ephraim in the particular context of Clemons, the Board finds that, for purposes of reopening with new and material evidence, the Veteran's previously-denied claim for service connection for PTSD and service connection for depression, should continue to be bifurcated. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in order to afford the Veteran an additional VA examination for her service-connected migraine headaches, as the last VA examination for the disability was conducted in October 2011.  

In May 2005, the Veteran appointed the Disabled American Veterans as her representative. See the May 2005 VA Form 21-22. However, in July 2014, the Veteran appointed the Kentucky Department of Veterans Affairs, thereby revoking prior representation by the Disabled American Veterans. See the July 2014 VA Form 21-22. It does not appear that the current representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claims prior to certification to the Board. In order to comply with due process of the law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

Finally, with respect to the issue of entitlement to a TDIU, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As previously stated, the Veteran asserts that she has been unemployed due to her service-connected disabilities, specifically her service-connected migraine headaches. Moreover, the Veteran does not currently meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). Accordingly, in light of the Court's decision in Rice, the Board directs the RO to proceed with the appropriate development of this issue.




Accordingly, the case is REMANDED for the following action:

1. Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU. All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015), must be fully met. 

2. Arrange for a physician or specialist qualified in the assessment of occupational capability to review the electronic folder and provide an opinion as to whether the Veteran is unemployable as a result of the service-connected disabilities. The electronic file must be made available and the opinion should reflect that such review has been accomplished. 

The examiner is asked to provide an opinion as to whether the Veteran's SERVICE-CONNECTED DISABILITIES IN THE AGGREGATE, (i.e., migraine headaches, right knee patellofemoral syndrome, mechanical low back pain, gastroesophageal reflux disease, uterine fibroids, and herpes simplex II virus) render her UNABLE TO SECURE OR FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION DUE TO THE COMBINED EFFECTS OF ALL OF HER SERVICE-CONNECTED DISABILITIES, IF ANY. THE EXAMINER MUST CONSIDER THE VETERAN'S EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE IN MAKING THIS DETERMINATION WITHOUT CONSIDERATION OF HER NONSERVICE-CONNECTED DISORDERS OR AGE. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected migraine headaches. The Veteran's electronic file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. 

The examiner should clarify whether the Veteran's headaches are manifested by the following:

(a) characteristic prostrating attacks occurring on average once a month over the last several months, or

(b) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examiner is advised that the Veteran is competent to report her symptoms and that her reports must be considered in formulating the requested opinion.



The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4. Provide the Veteran's appointed representative an opportunity to review the Veteran's claims folder, and to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claim. All efforts made should be documented and incorporated into the electronic file. Notification of this action should be sent to the Veteran and documented in the electronic file. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




